                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

SEAN MICHAEL SAGE,

                       Petitioner,             Case No. 2:19-cv-11596
                                               Hon. Terrence G. Berg
v.

SHANE JACKSON,

                     Respondent.
_______________________________________/

     OPINION AND ORDER GRANTING MOTION TO HOLD
       HABEAS PETITION IN ABEYANCE (Dkt. 3) AND
           ADMINISTRATIVELY CLOSING CASE


     Sean Michael Sage was convicted after he pled guilty in the Wayne

Circuit Court to armed robbery and fleeing and eluding. He was

sentenced to a controlling term of 15 to 30 years’ imprisonment.

Petitioner filed this action under 28 U.S.C. § 2254. He claims that the

trial court erred in denying his motion for substitute counsel. The

Michigan Court of Appeal denied relief with respect to this claim on direct
review. People v. Sage, No. 341676 (Mich. Ct. App. February 6, 2018). The

Michigan Supreme Court thereafter denied leave to appeal. People v.

Sage, No. 157307 (Mich. Sup. Ct. July 3, 2018).



                                     1
     Before the Court is Petitioner’s motion to stay the case so that he

can exhaust additional claims: (1) Petitioner was constructively denied

counsel, (2) Petitioner’s plea deal was illusory, and (3) Petitioner was

sentenced based on erroneous information in the presentencing

investigation report.

     A federal habeas petitioner must first exhaust all available

remedies in state court. 28 U.S.C. § 2254(b). A federal court may stay a

federal habeas corpus proceeding pending resolution of state post-

conviction proceedings. See Rhines v. Weber, 544 U.S. 269, 276 (2005)

(“District courts do ordinarily have authority to issue stays where such a
stay would be a proper exercise of discretion.”) (citations omitted). Rhines

held that a federal court may stay a petition for habeas corpus relief and

hold further proceedings in abeyance while a petitioner exhausts
unexhausted claims if outright dismissal of the petition would jeopardize

the timeliness of a future petition, there is good cause for the petitioner’s

failure to exhaust state court remedies, the unexhausted claims are not

“plainly meritless,” and “there is no indication that the petitioner

engaged in intentionally dilatory tactics.” Id. at 278.

     Here, a dismissal of the petition on exhaustion grounds may create
difficulties for Petitioner with respect to the one-year statute of

limitations. Petitioner signed and dated his habeas petition on May 20,

2019, over eleven months after the Michigan Supreme Court denied leave
                                      2
to appeal on July 3, 2018. Petitioner alleges good cause for not previously

raising these claims in the state courts as he claims his appellate counsel

was ineffective for failing to raise his new claims on direct appeal.

Finally, it does not appear that the unexhausted claims are plainly

meritless or that Petitioner is engaged in intentionally dilatory tactics.

     Accordingly, the Court holds the petition in abeyance. Petitioner

must exhaust his new claim in state court by filing a motion for relief

from judgment in the Wayne Circuit Court within 60 days of the date

of this order, and then if it is denied, he must file timely appeals in the

Michigan Court of Appeals and Michigan Supreme Court. See e.g. Wagner
v. Smith, 581 F. 3d 410, 419 (6th Cir. 2009). Further, he must ask this

Court to lift the stay within 60 days of exhausting his state court

remedies. Failure to comply with any of the conditions of the stay could
result in the dismissal of the habeas petition. Calhoun v. Bergh, 769 F.3d

409, 411 (6th Cir. 2014).

     It is ORDERED that the motion to stay is GRANTED and the
petition for writ of habeas corpus shall be stayed and held in abeyance

pending Petitioner’s state post-conviction review proceeding.

     To avoid administrative difficulties, the Court ORDERS the Clerk
of Court to CLOSE this case for statistical purposes only. Nothing in this

order or in the related docket entry shall be considered a dismissal or


                                     3
disposition of this matter. See Sitto v. Bock, 207 F.Supp.2d 668, 677 (E.D.

Mich. 2002).

     IT IS SO ORDERED.


DATED: December 3, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                     4
